DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 12/04/2020.
Claims 1, 5 - 9, 12 - 13 and 18 have been amended.
Claims 2 - 4, 10 - 11, 14 - 17, 19, and 20  are original.
Claims 21 and 22 are new.
Claims 1 - 22 are pending and have been examined.
THIS ACTION IS MADE FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
The 35 USC 112(b) rejection as to claims 1, 9, and 18 (and of all claims dependent therefrom) is withdrawn due to Applicant's amendment. New 35 USC 112(a) and (b) rejections are made however to these claims amended terms as below.  
With regard to the limitations of claims  1 -  22, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claim set will follow below.
Applicant argues that the claims are not directed to an abstract idea. Remarks 12 - 13. As seen below in the detailed 35 USC 101 analysis, Applicant's claims are directed to a grouping of abstract ideas known as certain methods of organizing human activity, amended claim set will follow below.
Applicant also argues that:
the Applicant's claims concern a specific arrangement and configuration of devices and physical objects, such as the "merchant device of the merchant" and the "terminal device of the merchant" that are identified as "authorized to cooperate" through a "checkout service having one or more servers" having a particular "application programming interface (API)." The "terminal device of the merchant" "reading payment card information from a payment card" and "formatting the payment card information for the API of the checkout device" for use in the transaction by the "checkout service" and the "payment processing system," which the "checkout service" confirms processing of to the "merchant device." This technical system goes beyond a simple contractual or commercial interaction. The claimed subject matter therefore does not fall into any of the enumerated categories of abstract ideas, and thus qualifies as patent-eligible without any further analysis.

Applicant is apparently arguing that the interactions among and between the several different computer entities as above means that the claims are not directed to the above noted abstract idea. Remarks 13. As set forth below in the formal 35 USC 101 analysis, these various computer components are applied to the abstract idea of sending and receiving value data and/or actual funds between parties.

Applicant also argues that the claims as amended set forth a practical application. Remarks 13. This assertion seems based on an erred interpretation of the prior office action regarding 35 USC 101. Namely, Applicant's assertion that:
"the office action appears to be improperly based on a "well understood, routine, conventional consideration" contravening  [the MPEP]", Remarks 14, 

is erred. Examiner never made nor relied upon the above argument in the prior (or this) office action.  Applicant continued to argue this exact point over the next three (3) pages. Remarks 14 - 16. That said, this precise argument is moot, and, consequently, "evidence" as to these points was not surmounted by examiner. That said, there is no support for the argument that Applicant's claims as amended amount to significantly more than the abstract idea itself. Details of the 35 USC 101 analysis as the same pertains to the claims as amended follows below.
As to 35 USC 103, Applicant arguments are moot. Examiner in light of the arguments and amendments selected another case reference, making all arguments relative to the combination of McClung and  Reutov  inapplicable. The prior combination applied to all claims, and no argument was made as to claims 21 / 22.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior 
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 18 (and claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time The amended claim term "the final payment amount" is new matter.  There is no support in the specification for said term, and the word "final" is not contained in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 18 (and claims dependent thereon) are rejected pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim terms "the payment amount" and "the final payment amount" 
Claims 1, 9, and 18 (and all claims dependent thereon)  recite the limitation "the final payment amount" apparently making reference to the preceding claim limitation "a final payment amount of funds". There is insufficient antecedent basis for the limitation "the final payment amount". It is unclear whether “the final payment amount" is referring to "a final payment amount of funds", or not. A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "car" uses the term "a car" (or "an" if the object starts with a vowel). The second and subsequent references to "car" should then have "the" immediately preceding "car". For the purposes of examination the examiner is interpreting the claim limitation "the final payment amount"  to be referring to "the final payment amount of funds". 

Claims 1, 9, and 18 (and all claims dependent thereon)  recite the limitation "the merchant device of the merchant" apparently making reference to the preceding claim limitation "a merchant device". There is insufficient antecedent basis for the limitation "the merchant device of the merchant". It is unclear whether "the merchant device of the merchant"  is referring to "a merchant device", or not. A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "car" uses the term "a car" (or "an" if the object starts with a vowel). The second and subsequent references to "car" should then have  "the"  immediately preceding "car". For the purposes of examination the examiner is interpreting the claim limitation "the merchant device of the merchant"  to be referring to "a merchant device". 


Claim Rejections – 35 USC 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1 - 22 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claims 1 and 9 are directed to a method (process), and independent claim 18 is directed to a system for point of sale operation(machine), all of which are statutory categories of invention pursuant to 35 USC 101 (the independent claims are mirrored somewhat, as detailed below). (Step 1: YES, the independent claims all fall within a statutory category).
Independent  method claim 1 recites the limitations of:
... receiving request to process payment...; identifying an item...; ...transmitting a payment amount...; receiving a payment amount...; reading data...; changing the format of data...; transmitting data...; receiving data...; triggering a processing of payment data...; ...transmitting payment data...; and sending a confirmation regarding the payment. 
Independent claim 1 recites the abstract idea of:
Sending and receiving payment data and/or value between parties.
The above independent claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, which includes a commercial interaction. A commercial interaction is a certain method of organizing human activity, which method is one of several groupings of abstract ideas. This activity could be comparatively carried out by humans who talk/ write about transferring fund values between them then make the actual transfer of funds possession between them (see above 35 USC 112(b) rejection). (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because those limitations simply apply generic computer components to the recited abstract idea. The limitations otherwise attempt to use a computer as a tool to perform the above noted abstract idea. The generic computer / computer related components here include a terminal device, merchant device, a payment processing system, and a system for POS operation. These computer / computer related components found within the independent claim are recited at a high-level of generality (e.g., a generic computer and/or generic computer component performing a generic computer function). They amount to instructions to perform the judicial exception (abstract idea) by applying generic computers / computer components to it. The recitation of generic computer(s) / computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The independent claims' above noted additional elements do not integrate the above articulated abstract idea into a practical application because those independent claims do not impose any meaningful limits on practicing the abstract idea, and because their additional claim elements are set Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer(s) / computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Again, there is nothing specifically set forth in the claims which actually improves the computer itself, nor computer technology itself. Given the above, the additional elements of the independent claim do not change the outcome of the analysis.  Claims 1, 9, and 18  are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
The dependent claims 2 - 8, 10 - 17, and 19 - 20 and new dependent claims 21 - 22, all further articulate the independent claim's abstract idea itself and/ or they link their 
... reading the payment card information ... (claim 2); ... receiving the payment card information ... (claim 3); ... displaying the payment amount ... (claim 4);  ... identif[ying] ... secondary payment amounts ... transmitting ... payment amounts ...; receiving ...payment amounts ...; and calculating ... amount[s] ...; ... processing ... transmitting ... [amounts] (claim 5);  ... receiving a message ...; ... transmitting the message ...; ... displaying the message ... displaying customer ... instructions  via the display screen of the terminal device (claim 6); ... receiving an input ...; sending a request for a modification ...; receiving the request ...; notifying the merchant ... modif[ying] [a] payment amount (claim 7); ... generating a receipt ...; transmitting the receipt; ... printing the receipt ... (claim 8); ... sending a ... confirmation ... (claim 10);  ...  receiving [an] ... identifier ...; ... verifying ... [an] ... authoriz[ation] (claim 11); ... receiving ... [an] identifier ... generating ... [a] record ... (claim 12); ... receiving an update ... ; ... notifying [a change to] ... the payment amount ... (claim 13); ... storing ... information ...; ... generating ... information ... removing information ... (claim 14); ... merchant device is a web server device ... (claim 15); ... wherein the merchant device is a browser device ... (claim 16); ... wherein the payment amount ... is a sum of a plurality of partial payment amounts ... (claim 17); ... receiv[ing] ... data ...; ... reading ... [data], ... transmitting [data] ... (claim 19); ... wherein ... [data] ... is formatted (claim 20); ...connecting devices using wires or wirelessly... (claims 21 and 22).
The above analyzed dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2 - 8, 10 - 17, and 19 - 22 are also directed to an abstract idea.

Claims 1 - 22  are not patent-eligible.   



Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 13, and 15 -  22 are rejected pursuant to 35 USC 103 as being unpatentable over McClung (US20160162882A1), in view of Shader (US20120066081A1).

Regarding claims 1, 9 and 18:
McClung discloses: 
A method of facilitating transaction processing, (plus the additional hardware of processor, memory, and system communication interface as above), the method comprising: ("In certain aspects of systems according to the present invention that effect funding of an account, digital technology and communication technology which diversify the capabilities of mobile communication terminals are mobile communication terminal based digital wallet or e-wallet services utilizing an IC card installed in the terminal which then functions as a method of payment.", [027]) and ("Components of such a computer system can also include a system memory component (e.g., RAM), a static storage component (e.g., ROM), and/or a disk drive. The computer system can perform specific operations by a processor and other components by executing one or more sequences of instructions contained in a system memory
receiving a request to process a payment amount for a transaction between a customer and a merchant at a checkout service having one or more servers from a merchant device of the merchant, Note that the here undefined "checkout service" is set forth quite generically throughout the claims, thus examiner here utilizes Broadest Reasonable Interpretation (BRI) to interpret such claim term's meaning to include  any  payment service, payment processor, payment provider, and/or the like, that said ... (" ... which a payment provider processes a payment from a user's smart wallet and the payment provider receives an indication that the user is ready to make a payment for items or services.", [0110])    and ("The indication may be received in any number of ways. One example is the user accessing a payment app on a user mobile device at the POS, which makes a call to the payment provider through the mobile device. The user may enter credentials to access the user's account and enable payment through the mobile device. Another example is the merchant communicating a purchase transaction to the payment provider at the POS through a merchant device.", [0111]) and ("The user device, the merchant server, and the payment provider server may each include one or more processors, memories, and other appropriate components for executing instructions,", [0120]);
the payment amount corresponding to one or more purchases by the customer from the merchant, ("Items or services, as used herein, may include physical goods, digital goods, services, donations, and anything that the user is making a payment for, to, or regarding. In one embodiment, the user is at a physical location or point of sale (POS) for the payment, such as at a store. In other merchant device, mobile device, computer or cellphone.", [0110]); 
transmitting the payment amount from the checkout service to the terminal device; ("The present invention provides a method for performing funding of a pension account, the funding dependent on completion of a payment transaction by a user using a user device, the method comprising: receiving electronically by a processor of a payment provider an indication of a desire by a user to purchase an item; accessing, by the processor, an account of the user with the payment provider; determining, by the processor a determined amount of funding of a pension account due the user upon completion of the transaction; processing the payment; and funding the pension account in the amount of the determined amount.", [0104]), the payment amount may be sent / received by and between the checkout service (above payment provider) and the user (terminal) device;
receiving the payment amount at the terminal device from the checkout service; ("The present invention provides a method for performing funding of a pension account, the funding dependent on completion of a payment transaction by a user using a user device, the method comprising: receiving electronically by a processor of a payment provider an indication of a desire by a user to purchase an item; accessing, by the processor, an account of the user with the payment provider; determining, by the processor a determined amount of funding of a pension account due the user upon completion of the transaction; processing the payment; and funding the pension account in the amount of the determined amount.", [0104]), the payment amount  may be sent / received by and between the checkout service (above payment provider) and by a user (terminal) device;
reading payment card information from a payment card at the terminal device; ("In certain aspects a particular account is accorded a code (e.g., a barcode, a symbol code, bocode, bokode, or QR code) that can be accessed by any suitable reader, camera, or scanner so that the account can be identified and/or accessed by the person in whose name the account is or by a person or entity wishing to fund the account.", [0159]) and   ("A multi-card may be used, a card modified according to the present invention e.g. a known electronic device or card such as a known COIN (trademark) card; a card according to the present invention which contains information on a plurality of entities (credit card entities, banks, virtual money providers, eWallet providers) who the card owner wishes to be contacted as bidders. The owner may add to or delete entity listings and information, and every entity represented on, or only chosen entities, are contacted when the card is scanned, accessed or swiped;", [010]) and (" ... so that the host system and/or merchant is able to better authenticate and identify the user and the account. ‘Smart card” includes other readable and/or read/write data storage and retrieval devices (e.g., optical scanner, bar code, bokode, QR code, bar code reader, and/or the like).", [0176]);
triggering processing of a transfer of a final payment amount of funds that is based on the payment amount from an account of the customer to an account of the merchant by transmitting from the checkout service to the payment processing system at least the payment card information and at least one of the payment amount and the final payment amount;   please note the above 35 USC 112(a) and (b) rejections as to the so called amended "final payment amount" and that examiner is here equating the "final payment amount" to the "payment amount", that said, here, the specification provides that a payment processing system may be a financial entity service center (i.e., a bank) [026], thus  (" ... the IC card can replace the cash withdrawal with an amount of e-money recharged to the IC card at a recharge machine, functioning as cash in a card affiliated store where payment is made by the e-money stored in the IC card [of the customer] for goods or services at a reading machine of a seller and then that payment price is transferred automatically to the seller's bank account", [025]), the merchant gets paid via service provider's transfer of customer funds to account of merchant as to the payment price of an item;
and sending a confirmation from the checkout service to the merchant device, the confirmation indicating that the transaction has been processed.  (" ... and stores information associated with transactions, such as account fundings, funding confirmations, purchase confirmations and/or receipts.", [0187]) and ("The CAMATTPI can store the confirmation and/or receipt at the user device 110 and also synchronize with the cloud computing environment 150.", [0208]) and ("and an act of sending communication to the agent terminal over one of a plurality of communication channels connected to the cloud-based transaction platform or platforms, the communication indicating confirmation of the processing of the transaction.", [0347]).
McClung does not expressly disclose, but Shader
identifying, at the checkout service, a terminal device of the merchant that is authorized to cooperate with the merchant device, ("At link 110, the consumer caries the PID to a POS with a point-of-payment device 50 and hands in the PID to the clerk. The clerk enters the PID into the point-of-payment device 50. Alternatively, the point-of-payment device 50 may be a self serve terminal similar to an automated teller machine where the consumer may transfer funds directly from a bank account, use a credit card or through another such means. The point-of-payment device 50 may also be a personal device such as a personal computer or a mobile phone that connects to the web interface of a bank account (i.e., on-line bill payment) or of another payment provider.", [041]), a terminal device of the merchant is identified, which, as in this case, may cooperate with another merchant device and/or a checkout service ("other payment provider");
wherein the terminal device is distinct from the merchant device, ("At link 110, the consumer caries the PID to a POS with a point-of-payment device 50 and hands in the PID to the clerk. The clerk enters the PID into the point-of-payment device 50. Alternatively, the point-of-payment device 50 may be a self serve terminal similar to an automated teller machine where the consumer may transfer funds directly from a bank account, use a credit card or through another such means. The point-of-payment device 50 may also be a personal device such as a personal computer or a mobile phone that connects to the web interface of a bank account (i.e., on-line bill payment) or of another payment provider.", [041]), a terminal device (e.g., card reader) may also be distinct from (i.e., coupled with
the request formatted for an application programming interface (API) of the checkout service; ("In various embodiments, the “means for” performing said functions may include programmable or customizable user-interfaces and APIs to perform the receipt, organization, and transfer of information, data, instructions, etc.", [0147]) and (”The dashed lines in FIG. 9 generally represent a flow of information, data, or process between respective parties. In practice, the dashed lines in FIG. 9 represent user interfaces and/or application program interfaces (APIs) for the transmission of information, data, instructions, funds, etc.", [0130]) and ("The clerk enters the PID into the point-of-payment device 50. Alternatively, the point-of-payment device 50 may be a self serve terminal similar to an automated teller machine where the consumer may transfer funds directly from a bank account, use a credit card or through another such means.", [041]),  any request of any kind may be formatted with the appropriate API;
formatting the payment card information for the API of the checkout service; ("In various embodiments, the “means for” performing said functions may include programmable or customizable user-interfaces and APIs
transmitting the payment card information from the terminal device to the checkout service in response to formatting the payment card information for the API of the checkout service; the "formatting" aspect of this has already be analyzed as above, ... ("In some embodiments of the present invention, merchant 101 b receives the consumer's payment transaction 1900 through a merchant payment system 104 in a first API format or “first format”. The system 100 may converts this data with an API conversion engine 800 (FIGS. 8 and 14) or local integration service 1300 (FIGS. 5, 13, and 15) to a “second format” readable by the payment gateway 1000 and rules engine 600 (FIGS. 5 and 6). Using a payment gateway rules engine 600, selectively determine the appropriate third party payment processor 102 (from one or more configured third party payment processors 102) to process the payment transaction 1900, further converts the payment transaction 1900 to a canonical format accepted by the chosen third party payment processor server 300 a (FIG. 5),", [046]), the payment card data may be transmitted directly from the terminal device to the checkout service (third party payment processor), and also formatted into API;
receiving the payment card information at the checkout service from the terminal device formatted for the API of the checkout service;  the "formatting" aspect of this has already be analyzed as above, ...("(d) notifying the merchant-partner that the presentment has been received (step 1004); and (e) settling the transaction between the parties (step 1005). ", [0138]) and (" At link 120, the point-of-payment device 50 processes the payment in cash or through a partner payment processor for credit cards, debit cards, or other such payment means. It receives from step 1104 the staged transaction and/or information such as: transaction instructions; merchant transaction IDs; and/or the end-user's merchant account information.", [0141]), the payment card data may be received directly from the terminal device to the checkout service (third party payment processor), and also formatted into API;

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McClung  to incorporate the teachings of Shader because the system set forth in McClung, by expressly adopting whichever required API was needed for the transaction(s), be they with third party payment processors or not, and the same would better enable various computer system components (i.e., the user device, the merchant device, the checkout service) to better communicate with each other using standard API protocols more effectively as done in Shader.

Regarding claim 2:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
wherein reading payment card information from a payment card at the terminal device includes reading the payment card information from one of a magnetic stripe of the payment card or an integrated circuit chip of the payment card.  ("In one aspect, the IC card is a card (e.g., but not limited to, credit card size) with built-in IC chips or other electronic devices for storing cash value and/or information in the form of electronic data and/or codes, e.g., so-called “smart cards”.", [025]) and ("functioning as cash in a card affiliated store where payment is made by the e-money stored in the IC card for goods or services at a reading machine of a seller and then that payment price is transferred automatically to the seller's bank account", [025]).
Regarding claim 3:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
wherein reading payment card information from a payment card at the terminal device includes receiving the payment card information from the payment card wirelessly via near field communication (NFC).  ("A mobile device or electronic wallet may be used in methods according to the present invention with an NFC-enabled device or an NFC chip.", [0113]), the user device may be read wireless through NFC.
Regarding claim 4:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
further comprising displaying the payment amount via a display screen of the terminal device in response to receiving the payment amount at the terminal device.  ("This user interface can display all or a portion of the i.e., the payment amount]. This user interface also can allow the user 101 to select from multiple funding options and/or payment options stored by the CAMATTPI and/or by the digital wallet 111 to use as funding for a selected account or for payment for selected product(s).", [0207]) and ("and displaying merchant details and prices on the device display; the customer device receiving a selection of one of the displayed merchant offers ...", [0246]) and ("In one aspect, on the cellphone or computer and/or on publicly viewable screen(s) at the event, a total amount of funding of the account in real time is made available.", [0141] .

Regarding claim 5:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
Note that this limitation is interpreted to mean in accord with the above that the "payment amount" and the "final payment amount" are synonymous, that said ... wherein the request also identifies one or more secondary payment amounts to process for the transaction, further comprising: Examiner employs BRI to interpret "secondary payment amounts" to include in its definition other potential accounts / service providers which user has available to potentially fund the transaction. ("The information and/or different sets of services are provided either by the primary service provider (e.g. primary services) itself or by secondary service providers (e.g. secondary services that use the primary service user and the merchant and the account funding. The host system may or may not include open loop financial banking systems and/or telephone or utility companies or other account management institutions and/or financial institutions. Optionally, a host system may also include various front end and back end banking systems that facilitate, inter alia, the generation and processing of the secondary transaction numbers and/or the identification of and/or funding of the account.", [0179]);
transmitting the one or more secondary payment amounts from the checkout service to the terminal device; ("The information and/or different sets of services are provided either by the primary service provider (e.g. primary services) itself or by secondary service providers (e.g. secondary services that use the primary service provider's network to access a user's premises). In the case of providing secondary services, a primary service provider can relay or facilitate a secondary service from its provider to the user through a central server. Both primary services and secondary services can be provided to a gateway on a user device and/or at user premises. The gateway may then relay or facilitate information and/or services to one or more devices and/or set-tops deployed in different locations 
receiving the one or more secondary payment amounts at the terminal device from the checkout service; and see again above 35 USC 112(b) rejection as to the term "payment amount", and ("In the case of providing secondary services, a primary service provider can relay or facilitate a secondary service from its provider to the user through a central server.", [0306]); 
calculating the final payment amount at the terminal device by calculating a sum of the payment amount and the one or more secondary payment amounts, wherein triggering processing of the transfer of the final payment amount includes triggering processing of the transfer of the final payment amount by transmitting the final payment amount from the checkout service to a payment processing system.  ("Such funding can be at any set amount and can be based on the occurrence of one event or on the occurrence of a plurality of events, and/or on an event at a certain monetary level, on a plurality of events at a certain monetary level, and/or on a total monetary amount which is the sum of the monetary amounts for a plurality of events.", [036]).
Regarding claim 6:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
receiving a message at the checkout service; (" ... which a payment provider processes a payment from a user's smart wallet and the payment provider receives an indication that the user is ready to make a payment for items or services.", [0110]) 
transmitting the message from the checkout service to the terminal device before transmitting the payment amount from the checkout service to the terminal device; ("A digital wallet module embedded in a web browser in communication with the merchant website receives a purchase request message including a request for payment information for use in compensating the merchant for the purchase. In response to receiving the purchase request message, the digital wallet module presents a confirmation display requesting a user to authorize the purchase.", [0191])
receiving the message at the terminal device from the checkout service; ("A digital wallet module embedded in a web browser in communication with the merchant website receives a purchase request message including a request for payment information for use in compensating the merchant for the purchase. In response to receiving the purchase request message, the digital wallet module presents a confirmation display requesting a user to authorize the purchase.", [0191])
in response to receipt of the message at the terminal device, displaying the message via a display screen of the terminal device until receipt of the payment amount at the terminal device; and  ("Optionally, before funding ceases, the total amount to that time is displayed and a countdown indicator is displayed to let the people know that at a predetermined time the ability to fund the account will cease.", [0161]) 
in response to receipt of the payment amount at the terminal device, displaying customer payment instructions via the display screen of the terminal device.  ("In one aspect, a person receives funding of an account by entering an entity's place of business, by contacting an entity, or by accessing an entity's electronic presence, e.g., by accessing an entity's website on the Internet and/or searching a website.", [012]).
Regarding claim 7:
The combination of McClung and Shader teach all of the limitations of claim 6:
McClung further teaches:
receiving an input via a user interface of the terminal device while the message is displayed via the display screen of the terminal device; ("In some embodiments, the system enables a user to access/open/read/edit a file stored on one or more remote storages via a central grid of servers by right-clicking the file.", [0280])
sending a request for a modification to the transaction from the terminal device to the checkout service in response to receipt of the input via the user interface of the terminal device; ("The central grid of servers is configured to allow the user to access/open/read/edit the file.", [0280]) and ("The file may be streamed or transferred from the one or more remote storages to the central grid of servers.", [0280]);
receiving the request for the modification to the transaction at the checkout service; ("The central grid of servers is configured to allow the user to access/open/read/edit
and notifying the merchant device from the checkout service regarding the request for the modification to the transaction, wherein the modification to the transaction affects the payment amount. ("The central grid of servers is configured to allow the user to access/open/read/edit the file. The changes to the file or the entire updated file may be streamed or transferred back to the one or more remote storages.", [0280]) and ("Merchant” is to be understood to include, inter alia, account funding source(s) and/or entities for effecting a goal or goals of a CAMATTPI—with an appropriate processor substituted for or used with the “Payment Processor.”,", [0197]) , see also [0279].
Regarding claim 8:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
generating a receipt for the transaction at the checkout service, the receipt identifying at least one of the payment amount and the final payment amount  for the transaction; ("The system computer application, user device and/or digital wallet can transmit user confirmation to a financial institution, a funding source, and/or a merchant's website and receive a receipt for the funding, transaction, and/or purchase.", [0187]), the receipt is generated as above;
transmitting the receipt from the checkout service to the terminal device; 
receiving the receipt at the terminal device; and ("The system computer application, user device and/or digital wallet can transmit user confirmation to a financial institution, a funding source, and/or a merchant's website and receive a receipt for the funding, transaction, and/or purchase.", [0187]), the terminal (user) device can receive a receipt;
printing the receipt using a printer of the terminal device automatically in response to receiving the receipt at the terminal device. (A user device and/or appliance can be selected printers, smartphones, tablet computers, desktop computers,", [0304]).
Regarding claim 10:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung further teaches:
further comprising sending a second confirmation from the checkout service to the terminal device, the second confirmation indicating that the transaction has been processed.  ("In one aspect, the consumer pays for the computer app that effects such a refund at the time of the first purchase or at a later time before the time of the second purchase.", [0240]) and ("In one aspect, the computer app sends a notice and/or an email to the consumer regarding the money deposit (or deposit to credit account) resulting from activation and implementation of the price guarantee method.", [0240]), a second confirmation of the transaction is received;
Regarding claim 11:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung further teaches:
receiving a merchant device identifier from the merchant device at the checkout service; ("the method is a method in which a payment provider processes a payment from a user's smart wallet and the payment provider receives an indication that the user is ready to make a payment for items or services.", [0110]) and ("In one embodiment, the user is at a physical location or point of sale (POS) for the payment, such as at a store. In other embodiments, the user may be shopping online and making the payment through a merchant device, mobile device, computer or cellphone.", [0110]), the physical location of the merchant device is also is an "identifier";
receiving a terminal device identifier from the terminal device at the checkout service; and ("Items or services, as used herein, may include physical goods, digital goods, services, donations, and anything that the user is making a payment for, to, or regarding. In one embodiment, the user is at a physical location or point of sale (POS) for the payment, such as at a store. In other embodiments, the user may be shopping online and making the payment through a merchant device, mobile device, computer or cellphone.", [0110]), the payment through a mobile device, computer or cellphone is a terminal device (user) identifier;
verifying that the terminal device is authorized to cooperate with the merchant device by querying a database for a record that identifies both the merchant device identifier and the terminal device identifier.  ("The indication may be received in any number of ways. One example is the user accessing a payment app on a user mobile device at the POS, which makes a call to the The user may enter credentials to access the user's account and enable payment through the mobile device. Another example is the merchant communicating a purchase transaction to the payment provider at the POS through a merchant device. These can be when the user begins a checkout process, during a checkout process, or after all items have been scanned and totaled. In one embodiment, the minimum information communicated is a desire for the user to make a payment and user identity/account information. The latter allows the payment provider to access the user's account and data associated with the account and to determine that an associate pension account exists and its identity.", [0111]), the accounts / identities  of the user and merchant are authenticated as against data the checkout service possesses.
Regarding claim 12:
The combination of McClung and Shader teach all of the limitations of claim 11:
McClung further teaches:
receiving the merchant device identifier from the merchant device at the checkout service; ("the method is a method in which a payment provider processes a payment from a user's smart wallet and the payment provider receives
 receiving the terminal device identifier from the terminal device at the checkout service; and ("Items or services, as used herein, may include physical goods, digital goods, services, donations, and anything that the user is making a payment for, to, or regarding. In one embodiment, the user is at a physical location or point of sale (POS) for the payment, such as at a store. In other embodiments, the user may be shopping online and making the payment through a merchant device, mobile device, computer or cellphone.", [0110]), the payment through a mobile device, computer or cellphone is a terminal device (user) identifier;
 generating, in the database, the record that identifies both the merchant device identifier and the terminal device identifier. ("The indication may be received in any number of ways. One example is the user accessing a payment app on a user mobile device at the POS, which makes a call to the payment provider through the mobile device. The user may enter credentials to access the user's account and enable payment through the mobile device. Another example is the merchant communicating a purchase transaction to the payment provider at the POS through a merchant device. These can be when the user begins a checkout process, during a checkout process, or after all items have been scanned and totaled. In one embodiment, the minimum information communicated is a desire for the user to make a payment and user identity/account information. The latter allows the payment provider to access the user's account and data associated with the account and to determine that an associate pension account exists and its identity.", [0111]), a record as against the accounts / identities  of the user and merchant is generated by scanning as against / verifying the above data 
Regarding claim 13:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung further teaches:
further comprising: receiving an update from the merchant device at the checkout service after receiving the request to process the payment amount for the transaction, ("In some embodiments, the system enables a user to access/open/read/edit a file stored on the user's computing devices via a central grid of servers by right-clicking the file. The file may be streamed or transferred from the user's computing devices to the central grid of servers. The central grid of servers is configured to allow the user to access/open/read/edit the file.", [0279]);
wherein the update identifies a modification to the payment amount; and notifying the terminal device from the checkout service regarding the modification to the payment amount, ("The user 101 can interact with a user interface to add, modify, or remove funding information", [0201])
wherein triggering processing of the transfer of the final payment amount includes triggering processing of the transfer of the payment amount as modified according to the modification. ("Rather, other embodiments may add, omit, rearrange, or modify one or more actions in accordance with a given design.", [0385]) and (" ... the IC card can replace the cash withdrawal with an amount of e-money recharged to the IC card at a recharge machine, functioning as cash in a card affiliated store where payment is made by the e-money stored in the IC card seller and then that payment price is transferred automatically to the seller's bank account", [025]), the modified, omitted, or rearranged amount is processed.
Regarding claim 15:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung further teaches:
wherein the merchant device is a web server device associated with a website, and  ("The merchant system can include hardware and software components such as web servers, application servers and databases to facilitate the online shopping presence (i.e., a shopping website) and/or the pension funding. In the online embodiment, the merchant shopping website, in one aspect, is a virtual shopping page accessible to a user via the user's web browser.", [0178]);
wherein the request to process the payment amount for the transaction is based on identification of the one or more purchases by a browser device other than the web server device while the browser device is browsing the website. ("The user device may include one or more browser applications which may be used, for example, to provide a convenient interface to permit the user to browse information available over the network.", [0123]), as above, the invention is capable of having a merchant web server different that a browser device. 
Regarding claim 16:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung 
wherein the merchant device is a browser device that browses a website, and ("The apparatus includes a web browser application a digital wallet module logically coupled to the web browser application. The digital wallet module is configured to receive a request for payment information to use in completing the purchase from the merchant website; retrieve payment information from a computer-readable storage device logically coupled to the digital wallet module; and transmit the retrieved payment information to the merchant.", [0190]); 
wherein the request to process the payment amount for the transaction is based on identification of the one or more purchases via one or more inputs received at the browser device while the browser device is browsing the website.  ("The apparatus includes a web browser application a digital wallet module logically coupled to the web browser application. The digital wallet module is configured to receive a request for payment information to use in completing the purchase from the merchant website; retrieve payment information from a computer-readable storage device logically coupled to the digital wallet module; and transmit the retrieved payment information to the merchant.", [0190]).
Regarding claim 17:
The combination of McClung and Shader teach all of the limitations of claim 9:
McClung further teaches:
wherein the payment amount associated with the request is a sum of a plurality of partial payment amounts, ("In certain aspects, a person (or entity) effects automatic periodic funding of an account by authorizing periodic payments. 
each of the plurality of partial payment amounts corresponding to a different purchase of the one or more purchases. ("In certain aspects, a person (or entity) effects automatic periodic funding of an account by authorizing periodic payments. The period and the amount can be set by the persons (or by the entity) and the payments can be associated with an event or not.", [0159]), the invention's capable of making partial payments, say, for example, on a car loan or other recurring payment, each of which is a separate, periodic payment, each of which contributes to some summation. 
Regarding claim 19:
The combination of McClung and Shader teach all of the limitations of claim 18:
McClung further teaches:
further comprising the terminal device, wherein the terminal device: receives the payment amount from the communication interface, ("Alternatively, the point-of-payment device 50 may be a self serve terminal similar to an automated teller machine where the consumer may transfer funds directly from a bank account, use a credit card or through another such means.", [041]) and ("At link 112, the point-of-payment device 50 transmits the PID to the payment processing program 33 of the reverse payment processor system 30 and requests the payment details such as the amount and the currency.", [042])   and ("In various embodiments, the “means for” performing said functions may include programmable or customizable user-interfaces and APIs to perform the receipt, organization, and transfer of information, data, instructions, etc.", [0147]), the payment processor (checkout service) receives payment card information formatted in an appropriate API. 
reads the payment card information from a payment card, and; ("In certain aspects a particular account is accorded a code (e.g., a barcode, a symbol code, bocode, bokode, or QR code) that can be accessed by any suitable reader, camera, or scanner so that the account can be identified and/or accessed by the person in whose name the account is or by a person or entity wishing to fund the account.", [0159]) and   ("A multi-card may be used, a card modified according to the present invention e.g. a known electronic device or card such as a known COIN (trademark) card; a card according to the present invention which contains information on a plurality of entities (credit card entities, banks, virtual money providers, eWallet providers) who the card owner wishes to be contacted as bidders. The owner may add to or delete entity listings and information, and every entity represented on, or only chosen entities, are contacted when the card is scanned, accessed or swiped;", [010]) and (" ... so that the host system and/or merchant is able to better authenticate and identify the user and the account. ‘Smart card” includes other readable and/or read/write data storage and retrieval devices (e.g., optical scanner, bar code, bokode, QR code, bar code reader, and/or the like).", [0176]);
transmits the payment card information to the communication interface.  ("Referring to FIG. 1, there is shown a reverse payment transaction system 100 in which a consumer using a communication device 10 such as a personal computer, a laptop computer, personal assistant device, mobile phone or any other such computing device [i.e., a terminal device] , on which can run a user interface in the form of a communication software, such as a web browser 11 or other such software, may access a merchant system [i.e., a checkout service] 20 having a web server 22 providing e-commerce functionalities via an Internet connection 70, for example Ethernet (broadband, high-speed), wireless WiFi, cable Internet, satellite connection, cellular or satellite network, etc.", [030])  and ("A point-of-payment device 50 may take the form of, for example, a personal computer, a laptop computer or any other such computing device disposed at a point-of-sale (POS), or a mobile phone, personal assistant device or any other such communication device. The point-of-payment device 50 includes a user interface in the form of communication software, such as a web browser 51, POS software, pluggin or other such software to provide communication with the reverse payment processor system 30 via, for example, the Internet connection 70. In an alternative embodiment, the point-of-payment device 50 may be connected to the reverse payment processor system 30 through a closed proprietary network.", [035]), data is sent from user device (terminal device) to payment processor (checkout service / communication interface).

Regarding claim 20:
The combination of McClung and Shader teach all of the limitations of claim 19:
McClung 
wherein the request is formatted for a server application programming interface (API), and wherein the payment card information is formatted for the server API.  ("The dashed lines in FIG. 9 generally represent a flow of information, data, or process between respective parties. In practice, the dashed lines in FIG. 9 represent user interfaces and/or application program interfaces (APIs) for the transmission of information, data, instructions, funds, etc.", [0130]) and ("For example, notification may occur by an API call/link, e-mail, text message, or equivalents thereof.", [0143]) and ("In various embodiments, the “means for” performing said functions may include programmable or customizable user-interfaces and APIs to perform the receipt, organization, and transfer of information, data, instructions, etc.", [0147]), the request to process the transaction (see prior limitation which dealt solely with processing) is formatted in an API which allows the receipt and transfer of information (once again the above cited generic payment processor may be the "checkout service"), data to and from the checkout service is in an API format and data is otherwise sent from user device (terminal device) to payment processor (checkout service) formatted in an API, and the payment processor (checkout service) receives payment card information formatted in an appropriate API. 

Regarding claim 21:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
wherein The method of claim 1, wherein the terminal device and the merchant device are unconnected through any direct wired connection. 
Regarding claim 22:
The combination of McClung and Shader teach all of the limitations of claim 1:
McClung further teaches:
wherein the terminal device and the merchant device are unconnected through any direct wireless connection. connection. ("The user device may be implemented using any appropriate hardware and software configured for wired and/or wireless communication over the network.", [0122]).  

Claim 14  is rejected pursuant to 35 USC 103 as being unpatentable over McClung (US20160162882A1), in view of Shader (US20120066081A1),  and in further view of Pourfallah (US20120253852A1).

Regarding claim 14:
The combination of McClung and Shader teach all of the limitations of claim 9:
The McClung and Shader combination does not expressly disclose, but Pourfallah teaches:
storing the payment object information and additional payment object information at the checkout service, the additional payment object information corresponding to one or more additional transactions between the merchant and one or more other customers;  ("Next to each of the bills, storing the user's account information, e.g., user profile database 1906 b.", [0344]) and ("A restricted-use account reimbursement management processor-readable non-transitory medium storing processor-executable instructions executable by a processor to: ...", [0527]);
generating anonymized payment object information at the checkout service based on the payment object information and the additional payment object information by removing information indicative of customer identity from the payment object information and the additional payment object information; ("Thus, in some implementations, the merchant may be shielded from obtaining personal and/or private information of the user while processing the purchase transaction, while ensuring integrity of the user's virtual wallet using a secure display for presenting the merchant-product QR code.", [051]) and ("The RUAP server may ensure that only the user data that is required for reimbursements processing may be sent for reimbursements processing. For example, the RUAP server may protect the user's bank account, charge card account information from being provided to the reimbursements processor, to protect the user's private and/or protected information.", [0129]). 
generating transaction analytics at the checkout service using the anonymized payment object information and anonymized additional payment object information;  (" ... the user may be able to select the personal along with the information on controlled release of personal information.", [0254]);
and sending the transaction analytics to the merchant device.  ("Thus, in some implementations, the merchant may be shielded from obtaining personal and/or private information of the user while processing the purchase transaction, while ensuring integrity of the user's virtual wallet using a secure display for presenting the merchant-product QR code.", [051]) and ("The RUAP server may ensure that only the user data that is required for reimbursements processing may be sent for reimbursements processing.", [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McClung  to incorporate the teachings of Pourfallah, because the said combination system, by further adopting various privacy of data concerns for repeat purchases as expressly done in Pourfallah, would enable customer private data to stay out of the hands of the odd merchant. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event 
Examiner considered the following references although they were not expressly used in this analysis:
Reutov - (US20150178708A1) - Payment processing systems and gateways are configured to (a) accept payment transactions from a merchant in a plurality of disparate formats, (b) convert payment transaction to a format recognized by a payment gateway, (c) use a rules based engine to determine a first third party payment processor to process a payment transaction, and (d) convert the payment transaction into a format acceptable to the determined first third party payment processor.
Saeed -  (US20170076269A1) - Embodiments of the present technology relate to an all-in-one integrated transaction platform. An example integrated point of sale (PoS) device comprises a tablet processor, secure processor, and memory for storing executable instructions that comprise a business management system, a housing comprising a plurality of video display screens, wherein a merchant display screen is coupled to at least one customer display screen, a business management system receiving input from the plurality of video display screens, a payment reader, wherein the payment reader is capable of accepting at least 
Smelcer - (US20140279106A1) - A system for organizing electronic mobile payment transactions using a mobile device that uses electronic payment systems utilizing a digital wallet to make payments to a vendor is provided. The vendor's POS system the payment network and the digital wallet have a plurality of components for generating a digital receipt for use by the mobile device. The system includes an apparatus for hosting the digital wallet; a first communication channel for communication of the location of the payer's digital wallet as the destination where the receipt shall be sent; a second communication channel for transmitting data concerning the purchase to the apparatus in a form useful to the apparatus so that the merchant generates the contents of a digital receipt that has data fields such that data can be stored for retrieval. The system also includes at least one application available to the mobile device that permits the data in the data fields to undergo data processing to be manipulated by a user of the mobile device for presentation on the mobile device.
Hernblad - (US20040054592A1) - An interactive system, which allows customers to electronically place and pay for menu orders by themselves at food service establishments and which processes said orders, is disclosed. The invention 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/Primary Patent Examiner, Art Unit 3694